Citation Nr: 1708565	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-05 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an effective date earlier than April 5, 2012, for the award of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney at Law
ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.  His awards and decorations include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO.

The issue of clear and unmistakable error (CUE) in a December 29, 2008, rating decision was raised by the record in June 2010, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for hypertension and sleep apnea, entitlement to an effective date earlier than April 5, 2012 for the award of service connection for PTSD, and entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss disability is etiologically related to service.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection for a claimed disability, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss and tinnitus are chronic diseases for the purpose of 38 U.S.C.A. § 1101 (West 2014) (as organic diseases of the nervous system) and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If the Veteran was engaged in combat with the enemy, which in this case is demonstrated by the Veteran's award with the Purple Heart, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  In the case of a combat veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is the presence of a disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Turning to the facts in this case, with regard to the presence of a current disability, the November 2010 VA examination resulted in audiometric findings which demonstrated hearing loss for VA purposes in each ear.  See 38 C.F.R. § 3.385 (2016).  The Veteran has complained of tinnitus throughout his appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it).  Thus, current disabilities are shown.  

With regard to an in-service event or injury, the Veteran contends that he was exposed to noise from gunfire and artillery while serving in an artillery unit.  The Veteran's service separation document shows that he received the Purple Heart while serving in an artillery unit, thereby confirming the Veteran's claimed combat injury.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

The Veteran has reported, for example in his November 2010 examination, that he had experienced symptoms of bilateral hearing loss and tinnitus for years preceding the examination.  The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity and ringing in his ears during his combat service in Vietnam and continuously since that time.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service trauma and the resulting hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); see also Reeves, 682 F.3d at 998.  

The Board cannot find that the weight of the evidence of record undermines the Veteran's observations regarding the continuity of his symptoms.  While the November 2010 examiner was unable to find a connection between the Veteran's claimed disabilities and his service, the examiner did not address the Veteran's competent observations about the continuity of his symptoms of hearing loss and tinnitus.  Accordingly, service connection for bilateral hearing loss and tinnitus are granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran has not been provided with an examination addressing his claimed hypertension.  In this case, the Veteran has been diagnosed with hypertension.  While the Veteran has not specifically indicated the incident of service that he believes relates to his current disability, as noted above, the Veteran served in combat, so the Veteran is presumed to have experienced an in-service injury.  With both a current disability and an in-service injury established, the Board finds that the Veteran should be provided with an examination addressing the nature and etiology of his hypertension disability.

In June 2010, the Veteran filed a petition claiming CUE in a December 29, 2008, rating decision that denied service connection for PTSD.  The RO has not yet adjudicated this claim, and it is required to adjudicate the claim of CUE in the December 29, 2008, rating decision in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) (holding that when attacking a prior RO decision, each CUE theory must be presented to and adjudicated by the RO in the first instance).

The outstanding claim of CUE that the Board has referred potentially has a direct impact on the Veteran's claim of entitlement to an effective date before April 5, 2012, for the award of service connection for PTSD.  Thus, the Board must remand the Veteran's claim for an effective date earlier than April 5, 2012, for the award of service connection pending adjudication of the referred claim of CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

In July 2015, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea and continued the 50 percent rating for PTSD.  In July 2016, the Veteran submitted a statement disagreeing with this decision.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issues of entitlement to service connection for sleep apnea and a rating in excess of 50 percent for PTSD to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  After an examination of the Veteran, eliciting from the Veteran a history of his hypertension disability, and review of the Veteran's claims file, the examiner should provide an opinion, with a complete rationale, as to whether the Veteran's hypertension disability is etiologically related to his service.  To the extent that the Veteran contends that his hypertension is related to a combat injury, the examiner must presume that such combat injury occurred.  

2.  Adjudicate the claim of CUE in the December 29, 2008, rating decision that denied service connection for PTSD, and provide the Veteran and his representative with notice of the decision and of the Veteran's appellate rights with respect thereto. 

3.  After completing the second remand directive, issue a statement of the case addressing the claims of entitlement to service connection for sleep apnea and a rating in excess of 50 percent for PTSD.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

4.  After completing the second remand directive, readjudicate the claims of entitlement to service connection for a hypertension disability and an effective date before April 5, 2012, for the award of service connection for PTSD.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


